      Case 2:21-cv-00031-JCJ Document 26 Filed 02/24/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSEPH R. MEEHAN,                            CIVIL ACTION

                Plaintiff,

          v.
                                             NO.   21-31
PELLE TSICHLIS aka PELLE
PRIMEAU,

                Defendant.


                               O R D E R


    AND NOW, this    24th    day of February        , 2021, upon

consideration of the Defendant’s Motion for Extension of Time

(Doc. No. 24), it is hereby ORDERED that the Motion is

GRANTED and the deadline for Defendant to answer the

complaint is EXTENDED by thirty (30) days to March 26, 2021.



                                       BY THE COURT:


                                        s/ J. Curtis Joyner


                                       J. CURTIS JOYNER, J.
